Exhibit 99 INVESTOR CONTACT: MEDIA CONTACT: Tom Paulson Kathryn Lovik Vice President and Chief Financial Officer Director, Communications 763-540-1204 763-540-1212 Tennant Company Reports 2009 Fourth Quarter and Full Year Results Quarterly net sales increased year over year for first time in five quarters; Quarterly EPS was $0.35 versus year earlier loss; Gross margins reached 41% for the year, meeting company’s objective; Company generated $75 million in cash from operations in 2009 and further reduced debt; Higher sales and profitability anticipated in 2010 MINNEAPOLIS, Minn., February 23, 2010—Tennant Company (NYSE: TNC), a world leader in designing, manufacturing and marketing of solutions that help create a cleaner, safer world, today reported net earnings of $6.7 million, or $0.35 per diluted share, on net sales of $164.2 million for the fourth quarter ended December 31, 2009. The results included a $0.10 per diluted share benefit from a United Kingdom business reorganization and a $0.01 loss per diluted share from discrete net unfavorable tax items. In the comparable quarter a year ago, Tennant had a net loss of $16.9 million, or a $0.93 loss per diluted share, on net sales of $153.3 million. The year earlier loss included pretax charges of $19.8 million, or an $0.88 loss per diluted share, for restructuring activities. Chris Killingstad, Tennant company’s president and chief executive officer, said, “We posted sequential sales gains for the third consecutive quarter in the 2009 fourth quarter, and we are pleased to return to year-over-year sales growth for the first time since the third quarter of 2008. While we continued to face difficult selling conditions, we were encouraged by the sales growth in North America and China in the 2009 fourth quarter.” Tennant generated $75.2 million in cash from operations in 2009 versus $37.4 million in 2008. Throughout the year, the company paid down debt and ended 2009 with debt of $34.2 million compared to $95.3 million a year earlier. At 2009 year-end, total cash was $18.1 million compared to $29.3 million a year ago. Tennant raised its quarterly dividend in the 2009 fourth quarter by 8 percent to $0.14 per share. The company has increased its annual cash dividend payout for 38 consecutive years. Consistent with its guiding principles, Tennant adjusted to 2009’s low growth economy, without sacrificing the company’s long-term potential; prudently allocated scarce resources to initiatives that position the company to deliver against controllable objectives, such as savings from global, low-cost sourcing and lean manufacturing initiatives and investments in key research and development projects; and optimized cash through conservative planning, discipline in capital expenditures and a focus on working capital management. (more) Page 2 - Tennant Company Reports 2009 Fourth Quarter and Full Year Results Operating Review Tennant’s consolidated net sales of $164.2 million for the 2009 fourth quarter increased 7.1 percent over the prior year fourth quarter and were higher than the $128.6 million, $148.6 million, and $154.4 million of sales for the first, second, and third quarters of 2009, respectively. For the 2009 fourth quarter, consolidated net sales benefited from a favorable foreign currency exchange effect of approximately 5 percent. Organic sales, which exclude the foreign currency impact, grew approximately 2 percent. By geography, North America reported a fourth quarter year-over-year sales gain of 6.8 percent, including a favorable foreign currency impact of approximately 0.5 percent. In Europe, the Middle East and Africa, sales rose 0.2 percent.
